DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 now recites “wherein the topology structure comprises a plurality of function block graphic symbols”. However, this limitation should instead read, “wherein the displayed topology structure comprises a plurality of function block graphic symbols”, as the limitation is directed to the displayed topology structure rather than the topology itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon et al. (US 2003/0132949, of record and hereinafter “Fallon”).

Claim 1: Fallon discloses an uninterruptible power system (Fig.2, including 50), having a plurality of function blocks forming a topology structure of the uninterruptible power system (the 
a sensing circuit, for sensing the function blocks and generating a sensing data (inherent in providing battery self-test, lost communication, battery disconnected, battery overloaded, system high loaded, on-line to battery transition, battery to on-line transition event indicators; there must be some form of “sensing” in the UPS to determine an event has occurred; see Tables 1-3 on specification pages 5-6 of Fallon);
a display interface (20), for displaying the topology structure, wherein the displayed topology structure comprises a plurality of function block graphic symbols (see [0083], where “The UPS status monitor 110 displays at least a portion of the information provided by the worker module 100 in a format such as graphical format, alphanumeric format, and/or textual format so that the user can determine the status of his or her UPS 50 at a glance and have access to more advanced features from it. The information can, in one embodiment, take the form of a user interface that includes graphical images and/or symbols (e.g., images representing batteries, charge indicators, plugs, computers, and the like, including images that also serve as links to other information); see also [0088]: “The images can, for example, include images representing physical elements associated with the UPS and/or the computer system.”) and 
a control circuit (10), for determining, according to the sensing data, whether an event occurs in any of the function blocks (see [0047-0065] and Tables 1-3) wherein when the determination is yes (e.g. when an event is sensed), the control circuit generates an event code corresponding to the event and outputs a control command accordingly (to display 20, via 100 and 112; see [0073]), the control command is used to control the display interface (20) to display the event code (via display 20), by controlling the display interface to send a prompt message 

Claim 14: Fallon discloses an operation method of an uninterruptible power system (Fig.2, including 50), the uninterruptible power system having a plurality of function blocks (the AC inverter, battery, battery charger, and communication circuitry of the UPS system; see [0003], [0048]-[0065]) and a display interface (20), the function blocks forming a topology structure of the uninterruptible power system (see discussion above), wherein the topology structure displayed by the display interface comprises a plurality of function block graphic symbols (see [0083], where “The information can, in one embodiment, take the form of a user interface that includes graphical images and/or symbols (e.g., images representing batteries, charge indicators, plugs, computers, and the like, including images that also serve as links to other information”); see also [0088]: “The images can, for example, include images representing physical elements associated with the UPS and/or the computer system.”), the operation method comprising: 
sensing the function blocks through a sensing circuit and generating a sensing data accordingly (inherent in providing battery self-test, lost communication, battery disconnected, battery overloaded, system high loaded, on-line to battery transition, battery to on-line transition event indicators; there must be some form of “sensing” in the UPS to provide the data to determine whether one of these events has occurred; see Tables 1-3 on pages 5-6 of Fallon); 

when the determination is yes, enabling a control circuit to generate an event code corresponding to the event (e.g. corresponding to one of the events of Tables 1-3) and accordingly output a control command for controlling the display interface (20) to display the event code (an event notifier provided on the user’s display 20; see [0079]), by controlling the display interface to send a prompt message through a function block graphic symbol corresponding to the event code in the topology structure displayed by the display interface (see [0083] and discussion above, where the UPS status monitor may display at least a portion of the information provided by the worker module in a form such as graphical format).

Claims 4 and 16: Fallon discloses wherein the control command is used to control the display interface to emit light through the function block graphic symbol or its surroundings, or to control the display interface to flash the function block graphic symbol or its surroundings to send out the prompt message (see [0095], which discusses a flashing graphical symbol to convey event information).
Claim 5: Fallon discloses that the display may be an LCD display (see [0039]).
Claims 7 and 17: Fallon discloses wherein the uninterruptible power system further comprises a communication interface (e.g. a USB interface; see [0070]), and the control circuit further transmits the control command to a terminal through the communication interface (see [0070] and Fig.9, where the USB interface is used to communicate between UPS 50 and computer system 10), wherein the terminal comprises the display interface (computer system 10 comprises the display interface 20; see Fig.2 and discussion above).
Claim 8: Fallon discloses wherein the communication interface comprises a USB communication module (see [0070] and discussion above).
Claim 9: Fallon discloses wherein the wherein the terminal comprises a desktop computer or a notebook computer (see [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Muramatsu (US 6,205,322, of record).

Fallon discloses the limitations of claims 1 and 14, as discussed above. However, Fallon does not explicitly disclose the “event code comprises at least two characters” and the “lookup .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Eaton (“Installation and User manual”, of record).

Fallon discloses the limitations of claim 5, as discussed above, but only discloses displaying the event information via computer system 10. Fallon thus does not disclose an LCD comprising a “graphic LCD comprising a patterned transparent film and a monochrome LCD”. On page 9 of Eaton, a graphical LCD for use in conveying status information on a UPS is shown. Eaton discloses that the graphical LCD may comprise a patterned transparent film (the patterned film for each of the “Power On indicator”, the “on battery indicator”, and the “Alarm indicator”) as well as a monochrome LCD display (shown in greater detail on page 10, section 2.4; further, the displays on the 5PX series are monochrome; see “Interact with a 5px” for proof of inherency). One of ordinary skill in the art would have found the intrinsic benefit of the graphical LCD screen to convey the information of Fallon as useful in providing an immediate indication .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Prakash et al. (US 9,837,855, of record and hereinafter “Prakash”).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. Prakash discloses that an online UPS (Fig.1) may comprise an input unit (102), a first voltage conversion unit (Front End PFC Converter in 106), a second voltage conversion unit (108), an output unit (110), and a battery (104), wherein the uninterruptible power system is an on-line uninterruptible power system (col.4,1-2), the input unit comprises a first switch unit (102), the output unit comprises a second switch unit (110), the second voltage conversion unit comprises a DC-AC conversion circuit (inverter 108), and the first voltage conversion unit comprises a power factor correction circuit (PFC converter in 106), a charging circuit and a DC-DC conversion circuit (DC/DC converter in 106, responsible for charging and DC/DC conversion; see col.6,28-34 and col.6,48-53). Prakash discloses that the particular online UPS structure has an advantage in reducing transfer delay between bypass mode and online/battery mode. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the online UPS of Prakash as that broadly .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of American Power Conversion Corp (“The Different Types of UPS Systems”, or record and hereinafter “APC”) and Kawabe et al. (US 6,201,371, of record and hereinafter “Kawabe”).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. APC discloses the various types of UPS systems. APC discloses one type of UPS, a standby UPS (i.e. off-line UPS; see pg.1) may comprise an input unit (surge suppressor, filter), an output unit comprises a second switch unit (“Transfer switch”), a second voltage conversion unit comprises a DC-AC conversion circuit (“Inverter”), and the first voltage conversion unit comprises a charging circuit and a DC-DC conversion circuit (e.g. “battery charger”). APC discloses that the standby UPS has benefits including a low cost per VA and very high efficiency (see pg.4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided a standby UPS as the UPS of Fallon in order to have provided a low cost, high-efficiency solution.
However, neither Fallon nor APC disclose that the input circuit includes “an input switch” or that the battery charger circuit includes a DC/DC converter. Kawabe discloses a DC-DC converter as a “charging circuit” (i.e. receiving a DC output from 4 and providing DC charging to the battery; see col.4,49-52), and one of ordinary skill in the art would have recognized such a DC-DC converter as useful in providing an appropriate charging control to the .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Furlong (“UPS Topologies for Large Critical Power Systems”, of record).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. Furlong discloses one type of UPS, a line-interactive UPS (see pg.1, “Introduction” and “Delta Conversion Topology on pg.2), comprising an automatic voltage regulation circuit (“Series xf”), the input unit comprises a first switch unit (“Static Switch”), the output unit comprises a second switch unit (“Static bypass switch”), the second voltage conversion unit comprises a DC-AC conversion circuit (“Parallel Converter”), and the first voltage conversion unit is a charging circuit (“Series Converter”, which charges the battery; see pg. 2, “Delta Conversion Topology”). Furlong discloses that such a line interactive topology has “increased overall efficiency” (see pg. 2, second paragraph). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented the UPS of Fallon as the line-interactive UPS as disclosed by Furlong in order to have provided the benefits of increased overall efficiency.

Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are based upon two points: that “a. Fallon’s display is a computer screen and not a display interface of a UPS, and b. there is no suggestion in Fallon of displaying a topology of the UPS with an event being indicated by controlling a corresponding graphical symbol in the topology”. See pages 7-10 of the response submitted 6 July 2021.
On the first point, Applicant’s description of Fallon is not contended by the examiner. However, the examiner maintains that the scope of the claim does not specifically preclude a separate computer and/or laptop being interpreted as the recited “display interface”. As noted in the previous rejection, the entire system of Fig.2 of Fallon is considered reasonably corresponding to the recited “uninterruptable power system”, which includes all of UPS 50, display 12, memory 14, processor 12, etc. This interpretation is also supported by the instant specification and claims themselves. For example, instant claim 7 recites, “the control circuit further transmits the control command to a terminal through the communication interface, wherein the terminal comprises the display interface
Assuming arguendo that claims 1 and 14 did require a display interface on a housing of the UPS distinct from a connected computer system, Eaton (of record) discloses providing similar information in the form of a graphical LCD on the housing of the UPS system. See the rejection of claim 6 above, also presented in the previous office action.
On the second point, [0083] of Fallon discloses “The UPS status monitor 110 displays at least a portion of the information provided by the worker module 100 in a format such as graphical format, alphanumeric format, and/or textual format so that the user can determine the status of his or her UPS 50 at a glance and have access to more advanced features from it. The information can, in one embodiment, take the form of a user interface that includes graphical images and/or symbols (e.g., images representing batteries, charge indicators, plugs, computers, and the like, including images that also serve as links to other information”). It is the opinion of the examiner that the “images representing batteries … plugs, computers, and the like” meet the “displayed topology structure” limitation, as each of these components are a part of the generically recited “topology structure of the uninterruptable power system”. [0088] further describes: “The images can, for example, include images representing physical elements associated with the UPS and/or the computer system.”
Finally, assuming arguendo that Fallon did not specifically describe the exact same graphical interface as the recited invention of claims 1 and 14, which the examiner maintains Fallon does, it is noted that such a feature is merely an aesthetic design change used to display the same information in an aesthetically different format. On that point, it has previously been held that aesthetic design changes not affecting the overall functionality of a device hold no patentable significance. See MPEP 2144.04.I.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN JOHNSON/Primary Examiner, Art Unit 2849